


Exhibit 10.11

 

CUBIST PHARMACEUTICALS, INC.

2012 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

FOR NON-U.S. PARTICIPANTS

 

This Stock Option Agreement (the “Agreement”) governs the Award of stock options
(“Options”) to employees (“Optionees”) of Cubist Pharmaceuticals, Inc. (the
“Company”). The details of any Option awarded to an Optionee will be set forth
in a letter from the Optionee’s manager or other written communication from the
Company (a “Notice”).

 

In consideration of the premises and the mutual covenants contained in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Optionee agree
as follows:

 

1.             Relationship to the Plan.  Optionee specifically understands and
agrees that the Option is being granted under the Company’s 2012 Equity
Incentive Plan (the “Plan”), a copy of which the Optionee acknowledges he or she
has read and understands and agrees to be bound.  The provisions of the Plan are
incorporated into this Agreement by reference.  Any terms used and not defined
in this Agreement have the meanings ascribed to such terms in the Plan.

 

2.             Grant of Award.  Optionees will be notified of their Award
through a Notice.  The Notice will contain, among other things, the number of
Options granted, the Grant Date of the Options and the Exercise Price. An Option
represents a contingent entitlement of the Optionee to purchase one share of the
Company’s common stock, par value $.001 per share (“Share”) at the Exercise
Price stated in the Notice of Grant.

 

3.             Nature of the Option.  This Option is intended to be a
nonstatutory stock option and is not intended to be an incentive stock option
within the meaning of Section 422 of the United States Internal Revenue Code of
1986, as amended (the “Code”).

 

4.             Option Period.  No Option may be exercised on or after the
earlier of (a) the Option expiration date, as specified in Section 8, or (b) the
tenth anniversary of the Grant Date.  In the event that the last date to
exercise an Option by its terms falls on a date when the primary stock exchange
or national market on which the Company’s common stock is listed (the “Primary
Stock Exchange”) is closed, then the expiration date and time for the Option
shall be the closing time of the regular market hours for the Primary Stock
Exchange on the last date prior to the expiration date that the Primary Stock
Exchange is open.

 

5.             Vesting .  Subject to the terms and conditions set forth in this
Agreement and the Plan, including the potential impact of a Change in Corporate
Control upon the vesting of the Award, the Award will vest according to the
vesting schedule set forth in the Notice of Grant, provided that the Optionee
remains continuously employed by the Company or a Subsidiary through the
applicable vesting date.  As the Option vests and becomes exercisable,
unexercised vested Options shall accumulate and shall remain exercisable until
the last business day prior to the last day of the Option Period. Except as
otherwise set forth in this Agreement or the Plan, if the Optionee ceases to be
employed for any reason by the Company or a Subsidiary prior to a vesting date,
then as of the date on which the Optionee’s employment terminates, all unvested
Options shall immediately be forfeited to the Company.

 

6.             Delivery of Shares.  Within thirty (30) days after Option
exercise, but subject to the remaining provisions of the Plan, the Company shall
deliver or cause to be delivered to the Optionee or his agent a certificate or
certificates for the number of Shares then being purchased, or shall cause its
transfer agent to register such shares in book entry form in the name of the
Optionee.  Such Shares shall

 

--------------------------------------------------------------------------------


 

be fully paid and nonassessable.  Shares shall thereafter be delivered by the
Company to the Optionee in accordance with this Agreement and the Plan and as
required to comply with Section 409A of the Code.  Notwithstanding the
foregoing, if the Optionee is as of the vesting date a “specified employee” (as
defined under Section 409A of the Code) then such delivery of Shares of common
stock, if required by Section 409A of the Code, will be made six months after
the date of a Separation from Service (as defined in Section 409A of the Code).

 

7.             Acknowledgement of the Award.  Optionee is required to
acknowledge and accept the terms of this Agreement and the Plan in the manner
set forth in Section 26 within the time period specified by the Company and/or
its designated broker.

 

8.             Termination of Employment

 

(a)       Unless the Committee shall provide otherwise with respect to any
Award, and except as otherwise provided in this Section 8, if the Optionee’s
active employment with the Company and its Affiliates ends for any reason other
than Retirement or death of such Optionee, including because of the Optionee’s
employer ceasing to be an Affiliate, (a) any outstanding Option of the Optionee
shall cease to be exercisable ninety (90) days following that event and, for the
period it remains exercisable following that event, shall be exercisable only to
the extent exercisable at the date of that event, and (b) any other unvested
Option of the Optionee shall be forfeited or otherwise subject to return to or
repurchase by the Company.  In no event, however, shall an Option remain
exercisable after the tenth anniversary of the Date of Grant.  Military or sick
leave or other bona fide leave shall not be deemed a termination of employment
or other association for purposes of the Plan, provided that it does not exceed
the longer of ninety (90) days or the period during which the absent Optionee’s
reemployment rights, if any, are guaranteed by statute or by contract.

 

(b)       If an Optionee’s active employment terminates due to death or
Retirement, any Option held by Optionee or his or her legal representative, as
applicable, may be exercised by the Optionee or such Optionee’s legal
representative at any time within the shorter of the Option Period or 12 months
after the date of the Optionee’s Retirement or death, whichever is applicable,
but only to the extent exercisable at the time of such Optionee’s Retirement or
death.

 

(c)       Notwithstanding anything to the contrary in this Section 8, if a
Optionee’s employment or other association with the Company and its Affiliates
is terminated For Cause, or his or her termination occurs under circumstances
that in the sole determination of the Committee would have constituted grounds
for the Optionee’s employment to be terminated for Cause, the Committee may in
its sole discretion cause any Option held by the Optionee or the Optionee’s
legal representative (whether or not vested or exercisable) to terminate without
any consideration therefor.

 

9.   Method of Exercise.

 

An Option may be exercised by the Optionee giving written notice to the third
party broker designated by the Company to administer the Company’s equity
incentive programs (as of the initial effective date of the Plan, Merrill
Lynch), specifying the number of Shares with respect to which the Option is then
being exercised.  The notice shall be accompanied by payment in the form of cash
or check payable to the order of the Company in an amount equal to the Exercise
Price of the Shares to be purchased or, subject in each instance to the
Committee’s prior approval, acting in its sole discretion, and to such
conditions, if any, as the Committee may deem necessary to avoid adverse
accounting effects to the Company:

 

(a)  by cash or check made payable to the Company;

 

2

--------------------------------------------------------------------------------


 

(b)  having the Company withhold from the Shares that would otherwise be
delivered upon exercise of the Option that number of Shares having an aggregate
Market Value equal to the aggregate exercise price under the Option for the
surrendered portion of the Option, or

 

( c)  if the Shares are traded on an established market, payment through and
under the terms and conditions of a formal cashless exercise program, if any,
authorized by the Company involving the sale of the Shares subject to an Option
in a brokered transaction (other than to the Company); or

 

(d)  Optionees in the U.S. may exercise their Options by delivery to the Company
of Shares having a Market Value equal to the exercise price of the Shares to be
purchased.

 

Receipt by the Company or its designated broker of such notice and payment in
any authorized or combination of authorized means shall constitute the exercise
of the Option.

 

10.          Prohibitions on Transfer and Sale.  Except as permitted by the
Plan, Options shall not be assigned, pledged or transferred in any way (whether
by operation of law or otherwise) and shall not be subject to execution,
attachment or similar process.  Any attempted transfer, assignment, pledge or
other disposition of an Option or of any rights granted under this Agreement
that is contrary to the provisions of the Plan or this Section 10, or the levy
of any attachment or similar process upon an Option shall be null and void. 
Except as permitted by the Plan, the Shares shall be issued, during the
Optionee’s lifetime, only to the Optionee (or, in the event of legal incapacity
or incompetence, to the Optionee’s guardian or representative).

 

11.          Restrictions on Exercise.  This Option may not be exercised if the
issuance of Shares upon Optionee’s exercise or the method of payment of
consideration for such Shares would constitute a violation of any applicable
federal or state securities law or other applicable law or regulation.  As a
condition to the exercise of this Option, the Company may require the Optionee
to make any representation and warranty to the Company as may be required by any
applicable law or regulation.

 

12.          Rights as a Stockholder.  Optionee shall have no right as a
stockholder, including voting and dividend rights, until the Options are
exercised in accordance with the Notice and Section 9 of this Agreement.

 

13.          Responsibility for Taxes.  Optionee acknowledges that, regardless
of any action taken by the Company or, if different, the Employer, the ultimate
liability for all income tax, social insurance, payroll tax, fringe benefits
tax, payment on account or other tax-related items related to Optionee’s
participation in the Plan and legally applicable to Optionee (“Tax-Related
Items”) is and remains Optionee’s responsibility and may exceed the amount
actually withheld by the Company or the Employer.  Optionee further acknowledges
that the Company and/or the Employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of this Option, including, but not limited to, the grant, vesting or exercise of
the Option, the subsequent sale of Shares acquired pursuant to the exercise of
this Option and the receipt of any dividends; and (ii) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
Option to reduce or eliminate Optionee’s liability for Tax-Related Items or
achieve any particular tax result.  Further, if Optionee is subject to
Tax-Related Items in more than one jurisdiction between the Grant Date and the
date of any relevant taxable or tax withholding event, as applicable, Optionee
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.

 

Prior to the relevant taxable or tax withholding event, as applicable, Optionee
agrees to make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items.  In this regard, Optionee authorizes
the Company and/or the Employer, or their respective agents, at their
discretion, to satisfy the obligations with regard to all Tax-Related Items by
(i) withholding from

 

3

--------------------------------------------------------------------------------


 

Optionee’s wages or other cash compensation paid to Optionee by the Company
and/or the Employer, and/or (ii) withholding from proceeds of the sale of Shares
acquired upon exercise of the Option either through a voluntary sale or through
a mandatory sale arranged by the Company (on Optionee’s behalf pursuant to this
authorization without further consent).

 

Finally, Optionee agrees to pay to the Company and/or the Employer any amount of
Tax-Related Items that the Company and/or the Employer may be required to
withhold or account for as a result of Optionee’s participation in the Plan that
cannot be satisfied by the means previously described.  The Company may refuse
to honor the exercise of the Option, or may refuse to issue or deliver the
Shares or the proceeds of the sale of Shares acquired upon exercise, if Optionee
fails to comply with his or her obligations in connection with the Tax-Related
Items.

 

14.          Optionee Acknowledgements and Authorizations.  Optionee
acknowledges the following:

 

(a)  the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time;

 

(b)  the grant of the Options is voluntary and occasional and does not create
any contractual or other right to receive future grants of Options, or benefits
in lieu of Options, even if Options have been granted repeatedly in the past;

 

( c) all decisions with respect to future grants, if any, will be at the sole
discretion of Company;

 

(d)  the value of an Award is an extraordinary item of compensation outside of
the scope of the Optionee’s employment.  As such, an Award is not part of normal
or expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-term service awards, pension
or retirement benefits or similar payments.  The future value of the Shares
underlying the Award is unknown and cannot be predicted with certainty.

 

(e)  the future value of the underlying Shares is unknown and cannot be
predicted with certainty;

 

(f)  if the underlying Shares do not increase in value, the Option will have no
value;

 

(g)  if Optionee exercises the Option and acquires Shares, the value of those
Shares may increase or decrease in value, even below the purchase price;

 

(h)  no claim or entitlement to compensation or damages shall arise from
forfeiture of the Options resulting from termination of Optionee’s employment
with the Company or the Employer (for any reason whatsoever and whether or not
in breach of local labor laws) and Optionee irrevocably releases the Company and
the Employer from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, Optionee will be deemed irrevocably to have waived his or her
entitlement to pursue such claim;

 

(i)  in the event of termination of Optionee’s employment (whether or not in
breach of local labor laws), Optionee’s right to vest in the Options under the
Plan, if any, will terminate effective as of the date that Optionee is no longer
actively employed and will not be extended by any notice period mandated under
local law (e.g., active employment would not include a period of “garden leave”
or similar period pursuant to local law); the Committee shall have the exclusive
discretion to determine when Optionee is no longer actively employed for
purposes of his or her Option; and

 

(j)  unless otherwise provided in the Plan or by the Company in its discretion,
the Options and the benefits evidenced by this Agreement do not create any
entitlement to have the Options or any such

 

4

--------------------------------------------------------------------------------


 

benefits transferred to, or assumed by, another company nor to be exchanged,
cashed out or substituted for, in connection with any corporate transaction
affecting the Shares.

 

15.          Notices.  Notices required or permitted by the terms of this
Agreement or the Plan shall be given by the Company and the Optionee as set
forth in the Plan.

 

16.          Benefit of Agreement.  Subject to the provisions of the Plan and
the other provisions hereof, this Agreement shall be for the benefit of and
shall be binding upon the heirs, executors, administrators, successors and
assigns of the parties hereto.

 

17.          Governing Law and Forum.  This Agreement shall be construed and
enforced in accordance with the laws of the State of Delaware, without giving
effect to the conflict of law principles thereof.  For the purpose of litigating
any dispute that arises under this Agreement, whether at law or in equity, the
parties hereby consent to exclusive jurisdiction in the Commonwealth of
Massachusetts and agree that such litigation shall be conducted in the state
courts of Massachusetts or the federal courts of the United States for the
District of Massachusetts.

 

18.          Severability.  If any provision of this Agreement is held to be
invalid or unenforceable by a court of competent jurisdiction, then such
provision or provisions shall be modified to the extent necessary to make such
provision valid and enforceable, and to the extent that this is impossible, then
such provision shall be deemed to be excised from this Agreement, and the
validity, legality and enforceability of the rest of this Agreement shall not be
affected thereby.

 

19.          Entire Agreement.  This Agreement, together with the Plan and the
Notice, constitutes the entire agreement and understanding between the parties
hereto with respect to the subject matter hereof and supersedes all prior oral
or written agreements and understandings relating to the subject matter hereof. 
No statement, representation, warranty, covenant or agreement not expressly set
forth in this Agreement shall affect or be used to interpret, change or restrict
the express terms and provisions of this Agreement provided, however, in any
event, this Agreement shall be subject to and governed by the Plan.

 

20.          Modifications and Amendments; Waivers and Consents.  The terms and
provisions of this Agreement may be modified or amended as provided in the
Plan.  Except as provided in the Plan, the terms and provisions of this
Agreement may be waived, or consent for the departure therefrom granted, only by
written document executed by the party entitled to the benefits of such terms or
provisions.  No such waiver or consent shall be deemed to be or shall constitute
a waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar.  Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.

 

21.          Miscellaneous.

 

(a)           Successors and Assigns.  This Agreement shall bind and inure only
to the benefit of the parties hereto (the “Parties”) and their respective
successors and assigns.

 

(b)           No Third-Party Beneficiaries.  Nothing in this Agreement is
intended to confer any rights or remedies on any persons other than the Parties
and their respective successors or assigns.  Nothing in this Agreement is
intended to relieve or discharge the obligation or liability of third persons to
either Party.  No provision of this Agreement shall give any third person any
right of subrogation or action over or against either Party.

 

22.          Termination or Amendment of Outstanding Awards. The Committee may
amend the terms of any Award theretofore granted, prospectively or
retroactively, provided that the Award as amended is consistent with the terms
of the Plan.  Also within the limitations of the Plan, the Committee

 

5

--------------------------------------------------------------------------------


 

may modify, extend or assume outstanding Awards or may accept the cancellation
of outstanding Awards or of outstanding stock options or other equity-based
compensation awards granted by another issuer in return for the grant of new
Awards for the same or a different number of Shares and on the same or different
terms and conditions (including but not limited to the exercise price of any
Option).  Furthermore, subject to the terms of this Plan, including, without
limitation Section 13.3 thereof, the Committee may at any time (a) offer to buy
out for a payment in cash or cash equivalents an Award previously granted, or
(b) authorize the recipient of an Award to elect to cash out an Award previously
granted, in either case at such time and based upon such terms and conditions as
the Committee shall establish.

 

23.          Data Privacy.

 

Optionee hereby explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of Optionee’s Data (as defined below) by
and among, as necessary and applicable, the employer, the Company, its
subsidiaries and affiliates for the exclusive purpose of implementing,
administering and managing Optionee’s participation in the Plan.

 

Optionee understands that the Company and the employer may hold certain personal
information about, including, but not limited to, Optionee’s name, home address
and telephone number, date of birth, social security or insurance number or
other identification number, salary, nationality, and job title, any share
ownership or directorships held in the Company, and details of the Options or
other entitlement to Shares awarded, canceled, vested, unvested or outstanding
in Optionee’s favor, for the purpose of implementing, administering and managing
the Plan (“Data”).  Optionee understands that Data may be transferred to any
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be located in Optionee’s country or
elsewhere, including outside the European Economic Area, and that the
recipients’ country may have different data privacy laws and protections than
Optionee’s country.  Optionee authorizes the recipients to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing Optionee’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom Optionee may elect to deposit any Shares
acquired upon Option exercise or other entitlement to Shares.

 

Optionee understands that Optionee may request a list with the names and
addresses of any potential recipients of the Data by contacting Optionee’s local
human resources representative. Optionee understands that Optionee is providing
the consent herein on a voluntary basis and that refusing to give Optionee’s
consent or revoking Optionee’s consent will not adversely affect Optionee’s
employment status, service or career with the employer. Optionee understands,
however, refusing or withdrawing Optionee’s consent may result in the Company
refraining from granting Optionee Options in the future.  Further, Optionee
understands that refusing or withdrawing such consent may affect Optionee’s
ability to participate in the Plan.  In addition, Optionee understands that the
Company, its subsidiaries and its affiliates have separately implemented
procedures for the handling of Data, which permits the Company to use the Data
in the manner set forth above notwithstanding Optionee’s withdrawal of such
consent.  Optionee understands that Data shall be held as long as is reasonably
necessary to implement, administer and manage Optionee’s participation in the
Plan, and Optionee may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing Optionee’s local human resources representative.  Optionee
understands, however, that refusing or withdrawing such consent may affect
Optionee’s ability to participate in the Plan.  For more information on the
consequences of refusal to consent or withdrawal of consent, Optionee
understands that Optionee may contact Optionee’s local human resources
representative.

 

6

--------------------------------------------------------------------------------


 

24.          Imposition of Other Requirements.  The Company reserves the right
to impose other requirements on Optionee’s participation in the Plan, on the
Option and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require Optionee to sign any additional agreements or undertakings that may
be necessary to accomplish the foregoing.

 

25.          Addendum for Non-U.S. Countries.  Notwithstanding any provisions in
this Agreement, the Award shall be subject to any special terms and conditions
set forth in any Addendum to this Agreement for Optionee’s country (the
“Addendum”).  Moreover, if Optionee relocates to one of the countries included
in the Addendum, the special terms and conditions for such country will apply to
Optionee, to the extent the Committee determines that the application of such
terms and conditions is necessary or advisable in order to comply with local law
or facilitate the administration of the Plan.  The Addendum constitutes part of
this Agreement.

 

26.          Company Signature; Optionee Electronic Acknowledgment.  An
authorized representative of the Company has signed the Agreement below. 
Optionee hereby consents to receive such documents by electronic delivery and
agree to participate in the Plan through the current on-line system, or any
other on-line system or electronic means that the Company may decide, in its
sole discretion, to use in the future.

 

By acknowledging acceptance of the terms of this Agreement through an electronic
acknowledgment system established by the Company or its designated broker,
Optionee agrees to be bound by all of the terms of this Agreement and the Plan. 
The Optionee will not be permitted to exercise his or her Options, until
Optionee acknowledges his or her acceptance of the terms of this Agreement in
the manner required by the Company.

 

 

 

CUBIST PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

7

--------------------------------------------------------------------------------
